Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 1 of 20 PageID #: 844




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 STEPHANIE THOMPSON, on behalf of herself and
 others similarly situated,

                   Plaintiff,
                                                       REPORT &
            v.
                                                       RECOMMENDATION
                                                       20-CV-651-MKB-SJB
 GLOBAL CONTACT SERVICES, LLC, EUGENE
 OHEMENG, FRANK CAMP, ANTOINETTE CURRIE,
 and JAMIE HOFFMAN,

                   Defendants.

 BULSARA, United States Magistrate Judge:

        Plaintiff Stephanie Thompson (“Thompson”) commenced this action on February

 5, 2020 against Global Contact Services, LLC (“GCS”), Frank Camp (“Camp”),

 Antoinette Currie, and Jamie Hoffman (together, “Defendants”), as well as Eugene

 Ohemeng (“Ohemeng”).1 Thompson was employed by GCS as a call center

 representative2 for part of 2019.3 In her Complaint, she asserts two distinct sets of

 claims. The first set relates to Defendant Ohemeng, her former coworker at GCS;

 Thompson alleges Ohemeng sexually assaulted her multiple times and continually

 sexually harassed her at work, and, after she complained multiple times to GCS

 management, rather than helping her or taking action against Ohemeng, GCS



       Class and Collective Action Compl. dated Feb. 5, 2020 (“Compl.”), Dkt. No. 1.
        1

 Ohemeng has not appeared in the case.

        Thompson calls herself a “call center representative,” but Defendants claim she
        2

 was actually a “customer care associate.” (GCS Defs.’ Mem. of Law in Opp’n to Pl.’s Mot
 for Conditional Collective Certification and in Supp. of Their Cross-Mot. for Partial
 Summ. J. dated Dec. 7, 2020 (“Mem.”), Dkt. No. 56, at 4 n.2). For the purposes of this
 Report and Recommendation, the Court refers to Thompson as a “call center
 representative.”

        Compl. ¶¶ 2, 24; GCS Defs.’ Answer and Defenses to Pl.’s Compl. dated Apr. 27,
        3

 2020 (“Answer”), Dkt. No. 18, ¶¶ 2, 24.
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 2 of 20 PageID #: 845




 constructively terminated her.4 Thompson asserts claims under the New York State

 Human Rights Law and New York City Human Rights Law against all Defendants and

 battery and intentional infliction of emotional distress against Ohemeng alone.5

       The second set is wage-and-hour claims. Thompson alleges that GCS had a

 practice of shaving call center employee time in violation of the Fair Labor Standards

 Act (“FLSA”) and the New York Labor Law (“NYLL”).6 On behalf of herself and a

 putative FLSA collective, she seeks recoupment of unpaid straight time and overtime

 wages under FLSA, and on behalf of herself and a putative NYLL class, payment of

 straight time and overtime wages and spread-of-hours compensation.7

       Thompson moved for conditional certification of a FLSA collective.8 In response,

 Defendants cross-moved for partial summary judgment, seeking dismissal of

 Thompson’s individual FLSA claim.9 The motion for conditional certification is denied




       4   Compl. ¶¶ 4, 41–63.

       5   Id. ¶¶ 90–135.

       6  Id. ¶¶ 23–40. Defendants have separately moved to dismiss the NYLL claims
 under Rule 12(c) of the Federal Rules of Civil Procedure, contending that the claims are
 barred by virtue of the class action settlement in Finisterre v. Global Contact Services,
 LLC, No. 521437/2019 (N.Y. Sup. Ct. filed Oct. 17, 2019). (GCS Defs.’ Notice of Mot. for
 J. on the Pleadings dated Oct. 15, 2015 [sic], Dkt. No. 32; GCS Defs.’ Mem. of Law in
 Supp. of Their Mot. for J. on the Pleadings dated Oct. 15, 2020, Dkt. No. 33, at 1).
       7   Compl. ¶¶ 76–89.

       8  Notice of Pl.’s Mot. for Conditional Collective Certification and for Court
 Facilitation of Notice Pursuant to 29 U.S.C. § 216(b) dated Oct. 30, 2020 (“Pl.’s Mot.”),
 Dkt. No. 51.
       9 GCS Defs.’ Notice of Mot. for Partial Summ. J. dated Dec. 7, 2020 (“Cross-
 Mot.”), Dkt. No. 55.

                                                 2
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 3 of 20 PageID #: 846




 in a separate opinion issued contemporaneously herewith. For the reasons outlined

 below, the Court respectfully recommends the cross-motion be denied.

                              SUMMARY JUDGMENT STANDARD

        A “court shall grant summary judgment if the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322–23

 (1986). “A genuine issue of material fact exists if ‘the evidence is such that a reasonable

 jury could return a verdict for the nonmoving party.’” Nick’s Garage, Inc. v.

 Progressive Cas. Ins. Co., 875 F.3d 107, 113 (2d Cir. 2017) (quoting Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986)). “In determining whether summary judgment is

 appropriate, [the Court] must resolve all ambiguities and draw all reasonable inferences

 against the moving party.” Tolbert v. Smith, 790 F.3d 427, 434 (2d Cir. 2015) (citing

 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

        The movant bears the burden of “demonstrat[ing] the absence of a genuine issue

 of material fact.” Celotex, 477 U.S. at 323. “A party asserting that a fact cannot be or is

 genuinely disputed must support the assertion” in one of two ways. Fed. R. Civ. P.

 56(c)(1). It may cite to portions of “the record, including depositions, documents,

 electronically stored information, affidavits or declarations, . . . admissions,

 interrogatory answers, or other materials.” Id. r. 56(c)(1)(A). Alternatively, it may

 “show[ ] that the materials cited do not establish the absence or presence of a genuine

 dispute, or that an adverse party cannot produce admissible evidence to support the

 fact.” Id. r. 56(c)(1)(B).

        In moving for summary judgment or answering such a motion, litigants in this

 District are required by the Local Rules to provide a statement setting forth purported


                                                  3
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 4 of 20 PageID #: 847




 undisputed facts or, if controverting any fact, responding to each assertion. See Local

 Civil Rule 56.1.10 In both instances, the party must support its position by citing to

 admissible evidence from the record. Local Civil Rule 56.1(d); accord Fed. R. Civ. P.

 56(c) (requiring reliance on admissible evidence in the record in supporting or

 controverting a purported material fact). The court may not grant summary judgment

 based on a fact in a Rule 56.1 statement—even if undisputed—not supported by

 admissible evidence. E.g., Giannullo v. City of New York, 322 F.3d 139, 142–43 (2d Cir.

 2003) (vacating grant of summary judgment to defendants based on facts enumerated

 in Rule 56.1 statement supported only by arguments in briefs rather than admissible

 evidence). Nor may a court accept a conclusory denial in a Rule 56.1 counterstatement

 if the denial is not supported by admissible evidence. Ethelberth v. Choice Sec. Co., 91

 F. Supp. 3d 339, 354–55 (E.D.N.Y. 2015) (granting summary judgment where

 nonmoving party “relie[d] solely on his own general statements” rather than admissible

 evidence in disputing moving party’s statement of material facts); accord Rodriguez v.

 Schneider, No. 95-CV-4083, 1999 WL 459813, at *1 n.3 (S.D.N.Y. June 29, 1999) (“Rule

 56.1 statements are not argument. They should contain factual assertions, with citation

 to the record. They should not contain conclusions[.]”), aff’d, 56 F. App’x 27 (2d Cir.

 2003). Further, where the opposing party fails to specifically controvert a numbered

 paragraph in the Rule 56.1 statement, the statement “by the moving party will be

 deemed to be admitted.” Local Civil Rule 56.1(c); see, e.g., Vasquez v. Victor’s Cafe 52d

 Street, Inc., No. 18-CV-10844, 2019 WL 4688698, at *2–3 (S.D.N.Y. Sept. 26, 2019)


        10 “The purpose of Local Rule 56.1 is to streamline the consideration of summary
 judgment motions by freeing district courts from the need to hunt through voluminous
 records without guidance from the parties.” Holtz v. Rockefeller & Co., 258 F.3d 62, 74
 (2d Cir. 2001).

                                                  4
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 5 of 20 PageID #: 848




 (deeming all facts in defendants’ Rule 56.1 statement admitted where plaintiff failed to

 controvert any with admissible evidence). For example, if a party responds to a

 numbered paragraph by stating that she lacks sufficient information to admit or

 controvert a particular fact, the fact is deemed admitted. See, e.g., Whitehurst v. 230

 Fifth, Inc., 998 F. Supp. 2d 233, 248 (S.D.N.Y. 2014) (“In some cases Plaintiffs refuse to

 admit or deny a particular statement, submitting only that they ‘lack knowledge or

 information sufficient to form a belief as to’ the statement in question. This is not a

 permissible basis on which to rebut a fact submitted as undisputed by a moving party.”

 (citation omitted)); Inclan v. N.Y. Hosp. Grp., Inc., 95 F. Supp. 3d 490, 495 n.2

 (S.D.N.Y. 2015) (same).

        Where claims in opposing Rule 56.1 statements are “genuinely disputed,” the

 Court will consider the evidentiary sources of those claims. Halberg v. United Behav.

 Health, 408 F. Supp. 3d 118, 146 (E.D.N.Y. 2019) (adopting report and

 recommendation). “In evaluating the sources of claims made in dueling Rule 56.1

 statements, the Court cannot—as is true for the summary judgment motion as a whole—

 weigh evidence or assess the credibility of witnesses.” Id. (citing United States v. Rem,

 38 F.3d 634, 644 (2d Cir. 1994)). The Court also does not consider hearsay, speculation,

 or other inadmissible evidence in evaluating declarations or affidavits. See Pacenza v.

 IBM Corp., 363 F. App’x 128, 130 (2d Cir. 2010) (“[A] court is obliged not to consider

 inadmissible evidence at the summary judgment stage[.]”); see also Fed. R. Civ. P.

 56(c)(4) (“An affidavit or declaration used to support or oppose a motion [for summary

 judgment] must . . . set out facts that would be admissible in evidence[.]”).

        “Rule 56(d) protects a party opposing a summary judgment motion who for valid

 reasons cannot . . . present facts essential to justify the adverse party’s opposition to the


                                                   5
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 6 of 20 PageID #: 849




 motion.” 10B Charles Alan Wright & Arthur R. Miller et al., Federal Practice and

 Procedure § 2740 (4th ed. 2021). The Rule provides, if the party opposing summary

 judgment “shows by affidavit or declaration that, for specified reasons, it cannot present

 facts essential to justify its opposition, the court may: (1) defer considering the motion

 or deny it; (2) allow time to obtain affidavits or declarations or to take discovery; or

 (3) issue any other appropriate order.” Fed. R. Civ. P. 56(d). This affidavit or

 declaration “must include the nature of the uncompleted discovery; how the facts sought

 are reasonably expected to create a genuine issue of material fact; what efforts the

 affiant has made to obtain those facts; and why those efforts were unsuccessful.”

 Paddington Partners v. Bouchard, 34 F.3d 1132, 1138 (2d Cir. 1994). The showing must

 be made by affidavit or declaration, and a lack thereof warrants denial of any request

 made under this Rule. See, e.g., 1077 Madison St., LLC v. Daniels, 954 F.3d 460, 464

 (2d Cir. 2020) (per curiam); Hoffmann v. Airquip Heating & Air Conditioning, 480 F.

 App’x 110, 112 (2d Cir. 2012) (“Hoffmann’s attorney’s Rule 56(d) affidavit lacked any

 particularity as to how the facts sought would create an issue of material fact and made

 no attempt to explain the efforts Hoffmann made to obtain those facts during the time

 provided for discovery. Indeed, there is no indication in the record that Hoffmann made

 any effort to request documents from Airquip or schedule depositions of Airquip

 employees. Accordingly, given Hoffmann’s failure to conduct any discovery in the time

 provided, we find no abuse of discretion in the district court’s denial of his motion for

 further discovery.”).




                                                  6
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 7 of 20 PageID #: 850




                FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        The following facts are drawn from the pleadings, the parties’ Rule 56.1

 statements, and supporting affidavits.11

        Pursuant to a contract with the New York City Transportation Authority, GCS

 operates a call center in Long Island City that supports “Access-A-Ride,” a program that

 provides transportation for people with disabilities who are unable to use other public

 transit. (Defs.’ 56.1 Statement ¶ 1; Pl.’s 56.1 Statement ¶ 1; Compl. ¶ 23; Answer ¶ 23).

 Thompson was employed by GCS as a call center representative for part of 2019.

 (Compl. ¶¶ 2, 24; Answer ¶¶ 2, 24). She typically worked from 6:55 AM to 6 PM four

 days a week, from Friday to Monday. (Thompson I Decl. ¶ 6; accord Timecard).

        Thompson estimates that she was not compensated for approximately one or two

 hours a week of overtime she worked—time she was unable to record under GCS’s

 timekeeping systems. (Thompson I Decl. ¶ 14).

        GCS asserts that it “takes numerous steps to ensure that its Call Center customer

 care associates track accurate hours and are paid for all hours worked,” (Defs.’ 56.1

 Statement ¶ 6), and that it “prohibits” these employees “from working off the clock,” (id.




        11Defendants provide a Rule 56.1 statement, (GCS Defs.’ Statement of
 Undisputed Material Facts Pursuant to Local Rule 56.1 dated Dec. 7, 2020 (“Defs.’ 56.1
 Statement”), Dkt. No. 57), supported solely by the declaration of Defendant Frank
 Camp, (Decl. of Frank Camp dated Dec. 7, 2020 (“Camp Decl.”), Dkt. No. 58). His
 declaration attaches one piece of evidence, Thompson’s time records. (Timecard Detail
 Report (“Timecard”), attached as Ex. A to Camp Decl., Dkt. No. 58). Thompson
 provides a Rule 56.1 statement, (Pl.’s Resp. to Defs.’ Rule 56.1 Statement of Material
 Facts dated Feb. 2, 2021 (“Pl.’s 56.1 Statement”), Dkt. No. 61), supported by two of her
 own declarations, (Decl. of Stephanie Thompson dated May 8, 2020 (“Thompson I
 Decl.”), Dkt. No. 54; Decl. of Stephanie Thompson dated Feb. 1, 2021 (“Thompson II
 Decl.”), Dkt. No. 62).

                                                 7
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 8 of 20 PageID #: 851




 ¶ 4). In contrast, Thompson claims GCS “[m]anagement was aware that employees

 worked off the clock” and occasionally asked her to do so. (Thompson II Decl. ¶¶ 2, 5).

       There are two systems GCS uses to track employee time: an ADP computer

 system and an Avaya phone system. (Defs.’ 56.1 Statement ¶¶ 7, 10).12 An employee

 must be logged on to both to perform her job. (Defs.’ 56.1 Statement ¶ 11; Pl.’s 56.1

 Statement ¶ 11). Thompson asserts both systems were plagued with technical defects,

 (Compl. ¶ 32; Thompson I Decl. ¶¶ 12–13), which resulted in unrecorded additional

 work, an assertion that Defendants do not address.

       Employees log on to the ADP computer system using a unique username and

 password. (Defs.’ 56.1 Statement ¶ 8; Pl.’s 56.1 Statement ¶ 8). The computers “are

 terminal-based systems that are always running—i.e., that do not require boot up or

 boot down time.” (Defs.’ 56.1 Statement ¶ 9).13 Employees log on to the Avaya phone

 system using a numeric passcode. (Defs.’ 56.1 Statement ¶ 10; Pl.’s 56.1 Statement ¶ 10).

 Thompson contends that it took several minutes to log on to both systems at the

 beginning of her shift and that she was not compensated for these delays. (Compl. ¶ 29;

 Thompson I Decl. ¶ 10). Defendants again do not address these facts in their motion.




       12 Thompson admits that employees were required to use the Avaya system. (Pl.’s
 56.1 Statement ¶ 10). The Court deems GCS’s requirement for employees to use the
 ADP computer system admitted, as Thompson’s denial is not supported by admissible
 evidence—that is, the paragraph of her declaration cited in opposition does not refute
 Defendants’ claim. (See Pl.’s 56.1 Statement ¶ 7 (citing Thompson II Decl. ¶ 2)).

       13  The Court deems this fact admitted; while Thompson disputes it, she does not
 cite to any evidence (that is, her declaration does not provide any) that the ADP
 computers require a boot-up or boot-down time; only that it takes time to log on to the
 system. (Pl.’s 56.1 Statement ¶ 9 (citing Thompson II Decl. ¶ 2)).

                                                 8
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 9 of 20 PageID #: 852




        GCS “harmonize[s]” the time entries from ADP and Avaya each month. (Defs.’

 56.1 Statement ¶ 13).14 But Thompson contends that all inconsistencies are resolved

 against the employee and in favor of GCS. (Compl. ¶ 28; Thompson I Decl. ¶ 9). GCS

 alleges the opposite, that all inconsistencies are resolved in favor of the employee.

 (Camp Decl. ¶ 10). Defendants provide Thompson’s time records in support of their

 motion, but these documents only reflect Thompson’s recorded hours after the two

 systems were reconciled and do not clarify the issue in dispute. (Id. ¶ 17 (“Thompson

 was paid for all hours worked as reflected on her time punch report after such entries

 were reconciled with the Avaya system.”)).

        GCS describes multiple avenues for employees to make corrections to their time

 entries. Employees may fill out a form to make manual corrections. (Defs.’ 56.1

 Statement ¶ 14). Employees are encouraged to speak to their supervisors, who are

 trained to review time entries, to ensure time is entered correctly. (Id. ¶¶ 15, 17). Those

 supervisors may resolve time-entry issues with GCS management. (Id. ¶ 18).

 Employees may also raise grievances with their union. (Id. ¶ 19). GCS states it

 possesses “no record that” Thompson ever complained about off-the-clock work and

 that she “never raised a formal grievance or informal complaint about her hours

 work[ed] or pay through her union.” (Camp Decl. ¶¶ 14, 16).

        Thompson agrees that, in theory, these avenues exist. For example, she agrees

 employees could fill out a form to make corrections to their time entries. (Thompson II

 Decl. ¶ 3). She contends, however, these avenues were futile because supervisors were




         The Court deems this fact admitted; in response, Thompson stated she
        14

 possessed “[i]nsufficient information to admit or deny” it, (Pl.’s 56.1 Statement ¶ 13),
 which constitutes an admission, Whitehurst, 998 F. Supp. 2d at 248.

                                                  9
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 10 of 20 PageID #: 853




  not trained appropriately and failed to make corrections to time entries in response to

  complaints by employees, (id. ¶¶ 2–4), and her union failed to take any action in

  response to her complaints, (id. ¶ 6). She disputes that she never complained to GCS or

  her union about her pay or hours. (Pl.’s 56.1 Statement ¶¶ 20, 22).

         Thompson commenced this action on February 5, 2020 by filing the Complaint.

  (Compl.). Defendants answered the Complaint on April 27, 2020. (Answer). On

  October 29, 2020, Thompson and Defendants jointly proposed a briefing schedule for

  Thompson’s motion for conditional certification of a FLSA collective and Defendants’

  cross-motion for partial summary judgment on Thompson’s FLSA claim. (Letter dated

  Oct. 29, 2020, Dkt. No. 29). The proposed schedule was so ordered, and the Court

  directed the parties to file the fully briefed motions on the docket by January 15, 2021.

  (Order dated Oct. 29, 2020). The parties requested, (Letter Mot. dated Jan. 4, 2021,

  Dkt. No. 43), and the Court granted, an extension of time for the parties to brief their

  motions and directed the parties to file the fully briefed motions by January 29, 2021,

  (Order dated Jan. 5, 2021).

         On January 14, 2021, Thompson moved to bifurcate the briefing on her motion

  for conditional collective certification and Defendants’ cross-motion for summary

  judgment and to deny Defendants’ cross-motion as premature in the absence of any

  discovery. (Letter Mot. dated Jan. 14, 2021, Dkt. No. 44). Both requests were denied;

  the Court observed that Thompson proposed the briefing schedule with Defendants and

  found her request to deny the motion for partial summary judgment as premature was

  deficient under Rule 56(d). (Order dated Jan. 19, 2021).

         No motions were filed on January 29, 2021, and on February 16, 2021, the Court

  ordered the parties to show cause why the collective action allegations and Defendants’


                                                  10
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 11 of 20 PageID #: 854




  right to move for summary judgment should not be deemed waived. (Order to Show

  Cause dated Feb. 16, 2021). The parties filed both fully briefed motions that same day.

  (Pl.’s Mot.; Cross-Mot.).15 On February 17, 2021, the Honorable Margo K. Brodie

  referred Defendants’ cross-motion for partial summary judgment to the undersigned for

  a report and recommendation. (Order Referring Mot. dated Feb. 17, 2021). For the

  reasons below, the Court respectfully recommends the cross-motion be denied.

                                       DISCUSSION

        Defendants contend they are entitled to summary judgment on Thompson’s

  FLSA claim for overtime for two principal reasons. First, they argue the undisputed

  facts show GCS was unaware of Thompson’s off-the-clock hours and thus she is not

  entitled to compensation for those hours under FLSA. (See Mem. at 18, 20–21). And

  second, Defendants claim GCS is not required to compensate Thompson for off-the-

  clock work when it had systems in place for her to report such work and she failed to do

  so. (Id. at 19–20). These arguments are meritless.

        FLSA section 207(a)(1) mandates that “an employee who works ‘in excess of’

  forty hours” in any given workweek “be compensated for that excess work ‘at a rate not

  less than one and one-half times the regular rate at which he is employed[.]’” Lundy v.

  Cath. Health Sys. of Long Island Inc., 711 F.3d 106, 113–14 (2d Cir. 2013) (quoting 29

  U.S.C. § 207(a)(1)). “To establish liability under the FLSA on a claim for unpaid

  overtime, a plaintiff must prove that he performed work for which he was not properly

  compensated, and that the employer had actual or constructive knowledge of that



        15 In response to the Order to Show Cause, the parties explained they negotiated
  an extension of time to brief the motions without seeking Court approval. (Letter dated
  Feb. 16, 2021, Dkt. No. 50).

                                                 11
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 12 of 20 PageID #: 855




  work.” Kuebel v. Black & Decker Inc., 643 F.3d 352, 361 (2d Cir. 2011) (emphasis

  added); accord 29 C.F.R. § 785.11 (“Work not requested but suffered or permitted is

  work time. For example, an employee may voluntarily continue to work at the end of

  the shift. He may be a pieceworker, he may desire to finish an assigned task or he may

  wish to correct errors, paste work tickets, prepare time reports or other records. The

  reason is immaterial. The employer knows or has reason to believe that he is

  continuing to work and the time is working time.” (emphasis added)). “[O]nce an

  employer knows or has reason to know that an employee is working overtime, it cannot

  deny compensation even where the employee fails to claim overtime hours.” Holzapfel

  v. Town of Newburgh, 145 F.3d 516, 524 (2d Cir. 1998). Circumstances where an

  employer knew or should have known employees were working overtime include when

        supervisors observed the employees arriving early to prepare for work and
        praised the employees for that behavior; where employees verbally alerted
        their supervisors that they had worked overtime; or where supervisors gave
        [employees] keys and assigned them work outside of their regular shifts
        [and] observed them working outside of their scheduled shifts, along with
        employees inform[ing] their supervisors when they could not take meal
        breaks [and] when they were working overtime that was not pre-approved,
        had requests for overtime that was not pre-approved denied, and turned in
        paperwork and keys to their supervisors at times past when their scheduled
        shift ha[d] been completed.

  Fangrui Huang v. GW of Flushing I, Inc., No. 17-CV-3181, 2021 WL 54085, at *4

  (E.D.N.Y. Jan. 6, 2021) (alterations in original) (citations and quotations omitted). The

  Court finds Defendants fail to demonstrate that they lacked knowledge of Thompson’s

  unrecorded time such that Defendants are entitled to judgment as a matter of law.

        Defendants rest their argument on assertions in their Rule 56.1 statement that

  “Thompson never complained that she was required to work ‘off the clock,’ that she was

  not paid for time worked, or that she was not paid at an overtime rate for time worked



                                                 12
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 13 of 20 PageID #: 856




  over 40 [hours] in a week,” (Defs.’ 56.1 Statement ¶ 20), and that she “never raised a

  formal grievance or informal complaint about her hours[,] work or pay through her

  union,” (id. ¶ 22). For factual support, Defendants cite to the declaration of Frank

  Camp. (Id. ¶¶ 20, 22 (citing Camp Decl. ¶ 16)). Camp’s declaration states:

        GCS has no record that Plaintiff Thompson ever complained that she was
        required to work “off the clock,” that she was not paid for time worked, or
        that she was not paid at an overtime rate for time worked over 40 [hours]
        in a week. Plaintiff Thompson was never disciplined or threatened with
        discipline for recording hours she worked that were not part of my [sic]
        scheduled shifts, nor was she ever directed to “shave” or not enter time for
        hours worked. Plaintiff Thompson never raised a formal grievance or
        informal complaint about her hours[,] work or pay through her union. In
        fact, the first time that GCS learned of Plaintiff Thompson’s allegations
        about allegedly working “off the clock” was when it received her Complaint
        after her employment terminated.

  (Camp Decl. ¶ 16). In other words, the Rule 56.1 statement mischaracterizes the factual

  record. The record does not provide that “Thompson never complained [to GCS] that

  she was required to work ‘off the clock’” because Camp’s declaration only states “GCS

  has no record” of any complaint. And even if the Court did credit Defendants’ claim, it




                                                 13
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 14 of 20 PageID #: 857




  is directly contradicted by Thompson’s affidavits.16 Thompson avers she filled out

  “several”written forms to correct her time entries but her managers did not make the

  corrections, (Thompson II Decl. ¶ 3), she verbally complained to her managers at GCS

  about off-the-clock work but no action was taken, (id. ¶ 4), and she did complain to her

  union, (id. ¶ 6). This tension between the competing versions of the facts, neither of

  which can be credited over the other, can only be resolved at trial. Summary judgment

  is inappropriate. Kuebel, 643 F.3d at 365 (“We conclude that Kuebel has raised a

  genuine issue of material fact as to whether B & D knew he was working off the clock.

  Kuebel testified that on several occasions, he specifically complained to his supervisor,

  Davolt, that he was working more than forty hours per week but recording only forty.”);

  Viera v. City of New York, No. 19-CV-5773, 2021 WL 68982, at *6 (S.D.N.Y. Jan. 8,

  2021) (denying summary judgment on FLSA overtime claim where the employer’s




         16Defendants separately argue Thompson’s two affidavits are insufficient to rebut
  their motion because they are self-serving, “virtually identical” to the Complaint, and
  offer no supporting evidence. (Mem. at 21). A plaintiff’s testimony alone is sufficient to
  defeat summary judgment except in the narrow circumstance where her “testimony is so
  problematic no reasonable juror could credit it.” See Frost v. N.Y.C. Police Dep’t, 980
  F.3d 231, 246 (2d Cir. 2020), petition for cert. filed, No. 20-1788 (U.S. June 21, 2021).
  Defendants do not argue—nor does the Court find—Thompson’s testimony is so
  problematic it cannot be credited. Thompson’s declarations, even absent additional
  proof, are sufficient to defeat summary judgment. See, e.g., Vargas v. APL Ltd., 431 F.
  Supp. 3d 82, 91 & n.12 (E.D.N.Y. 2019) (denying summary judgment where the court
  was presented with “the self-serving testimony of a plaintiff, contradicted only by the
  equally self-serving statements of [the defendants]”). Further, Defendants’ cases,
  (Mem. at 21), are inapposite: in Belpasso v. Port Authority of New York & New Jersey,
  the pro se plaintiff failed to submit a 56.1 statement at all and thus the Court reviewed
  the entire record, No. 07-CV-3627, 2009 WL 10703182, at *9 (S.D.N.Y. Sept. 17, 2019),
  report and recommendation adopted, 2009 WL 10703181 (Sept. 30, 2009), aff’d, 400
  F. App’x 600 (2d Cir. 2010). And in Rodas v. Town of Farmington, the plaintiff raised
  issues on appeal that were unsupported by any document besides the complaint. 567 F.
  App’x 24, 27 n.3 (2d Cir. 2014).

                                                 14
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 15 of 20 PageID #: 858




  actual or constructive knowledge of the employee’s off-the-clock work was disputed by

  employee).17

        Defendants also contend that, because GCS had an established timekeeping

  system in place that Thompson failed to utilize, it is entitled to summary judgment.

  (Mem. at 19–20). This argument is frivolous. Defendants’ position has been flatly

  rejected by the Second Circuit. In this Circuit, “an employer’s duty under the FLSA to

  maintain accurate records of its employees’ hours is non-delegable.” Kuebel, 643 F.3d

  at 363. That is, if an employer knows or has reason to know an employee is working

  overtime, the employer has a responsibility to pay wages for those hours even if the

  employee does not record her hours properly or in accordance with its established

  systems. See id. at 363–64 (“A contrary conclusion would undermine the remedial goals

  of the FLSA, as it would permit an employer to obligate its employees to record their

  own time, have its managers unofficially pressure them not to record overtime, and

  then, when an employee sues for unpaid overtime, assert that his claim fails because his

  timesheets do not show any overtime.”); see also, e.g., Furk v. Orange-Ulster BOCES,

  No. 15-CV-6594, 2019 WL 4739140, at *9 & n.13 (S.D.N.Y. Sept. 27, 2019) (“Plaintiff has

  proffered sufficient evidence to suggest that Defendant knew or should have known



        17  And with respect to the single note in Thompson’s time records indicating a
  manual correction to her time entries, (Timecard at 4 (“In Time Note: locked out of my
  computer had to change seats”)), this only demonstrates that she did complain or take
  issue with time recording, not the opposite. If anything, the document could be used by
  Defendants to undercut Thompson’s credibility about not being compensated for
  discrepancies. But it is not a basis to grant summary judgment. See, e.g., Kuebel, 643
  F.3d at 365 (reversing grant of summary judgment in favor of employer where “[t]he
  district court discounted Kuebel’s testimony, relying on the fact that he never lodged a
  formal complaint using B & D’s anonymous reporting hotline” and explaining “while
  that fact might conceivably hurt Kuebel’s credibility at trial, it does not warrant
  summary judgment”).

                                                 15
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 16 of 20 PageID #: 859




  about her uncompensated work. Thus, her failure to utilize BOCES’ established process

  for reporting and seeking compensation for overtime hours does not entitle Defendant

  to summary judgment on the unpaid wages claims.”).

         Defendants’ authorities are inapposite or inapplicable. Many of the cases in their

  opening brief holding that an employee must follow established timekeeping procedures

  to state an overtime claim are from outside the Second Circuit. (See Mem. at 19–20).

  The law, as explained, is to the contrary in his Circuit. As for the two cases within the

  Second Circuit, the reasoning in Seever v. Carrols Corp., 528 F. Supp. 2d 159 (W.D.N.Y.

  2007), (Mem. at 20), suggesting that an employee must follow timekeeping procedures

  was rejected by the Court of Appeals in Kuebel, 643 F.3d at 362–63 (“We disagree with

  [Seever’s] approach.”). And Edwards v. City of New York, (Mem. at 20), stands for a

  different proposition altogether; in that case, the Southern District of New York granted

  summary judgment in favor of the defendants where the plaintiffs did not “produce any

  evidence that the defendant had actual or constructive knowledge of uncompensated

  overtime.” No. 08-CV-3134, 2012 WL 1694608, at *4–5 (S.D.N.Y. May 15, 2012). In

  other words, summary judgment was granted not because there were systems in place to

  record that overtime, but because the plaintiffs failed to demonstrate their employer’s

  awareness of unrecorded overtime. See id. The Court found that “[s]ome plaintiffs may

  on occasion have chosen not to submit overtime slips for minutes of overtime worked,”

  but it also found that fact alone “[wa]s insufficient to impute knowledge to the




                                                  16
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 17 of 20 PageID #: 860




  defendant that the plaintiffs were performing uncompensated overtime work.” Id. at

  *4.18

          The cases Defendants cite in their reply, (GCS Defs.’ Reply Mem. of Law in Supp.

  of Mot. dated Feb. 16, 2021 (“Reply”), Dkt. No. 63, at 4), are similarly of no moment.

  Two are decisions on motions to decertify a FLSA collective: DeSilva v. North Shore-

  Long Island Jewish Health System, Inc., 27 F. Supp. 3d 313 (E.D.N.Y. 2014), and

  Seward v. International Business Machines Corp., No. 08-CV-3976, 2012 WL

  13059788 (S.D.N.Y. Jan. 20, 2012), report and recommendation adopted, 2012 WL

  860363 (Mar. 9, 2012). And summary judgment was denied in Zivali v. AT&T Mobility,

  LLC, 784 F. Supp. 2d 456, 470 (S.D.N.Y. 2011) (“Mobility’s motion for summary

  judgment, however, is denied, and the named plaintiff, Ms. Zivali, may therefore

  proceed to trial.”).

          Separately, there is a genuine dispute as to whether Thompson utilized GCS’s

  timekeeping systems. As outlined above, Thompson says she followed company

  procedures about making written corrections to her time entries, raised complaints with

  her managers at GCS, and raised complaints with her union. (See Thompson II Decl.

  ¶¶ 3–4, 6). This too makes summary judgment inappropriate.

          Throughout their papers, Defendants also insinuate they are entitled to summary

  judgment because they have demonstrated it was not in their interest to permit

  employees to work off-the-clock. (See, e.g., Mem. at 1, 4, 13; Reply at 1, 4). Pursuant to




          To the extent that GCS contends that because Thompson did not record her
          18

  time properly it lacked knowledge of time she worked, there is still no basis to grant
  summary judgment. Thompson’s declaration detailing the complaints she made about
  the timekeeping systems provides a plausible basis to conclude that GCS knew she was
  working when the systems did not record time.

                                                  17
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 18 of 20 PageID #: 861




  GCS’s contract with the New York City Transit Authority, it was paid for time worked

  and reported by GCS employees. (Defs.’ 56.1 Statement ¶ 3; Camp Decl. ¶ 3 (“GCS . . .

  has no incentive whatsoever for its customer care associates to work ‘off the clock’

  because, as a result, GCS would receive less revenue for the same services

  performed.”)).19 And according to GCS, this meant there was no incentive to not report

  time correctly, since it would mean less money for GCS itself. But this is not a

  cognizable basis for summary judgment. This lack of motivation to under-record time

  in violation of FLSA does not mean that, as a matter of law, no employee could ever have

  been underpaid. And it certainly does not mean that an employer is entitled to

  summary judgment, in the face of an employee’s specific averments that she worked and

  was not paid for that work. The reasons for the discrepancies could be manifold, and it

  is perhaps illogical for a company to underpay its employees and thereby do damage to

  its bottom line. But it would not be the first time a defendant employer cut its nose to

  spite its face or where the incentives and motivation of a corporation writ-large did not

  manifest at the supervisory levels or align with the law. These are issues that cannot be

  resolved at summary judgment when there are facts suggesting that GCS’s incentives, in

  actuality, failed to translate accurately or lead to legal compliance.

         Because the Court recommends denial of the motion for summary judgment on

  the merits, it need not reach Thompson’s request to deny the motion as premature in

  accordance with Rule 56(d). The Court notes that Thompson’s request failed to include

  a supporting “affidavit or declaration” explaining the nature of uncompleted discovery




          The Court deems this fact admitted; in response, Thompson stated she
         19

  possessed “[i]nsufficient information to admit or deny” it, (Pl.’s 56.1 Statement ¶ 3),
  which constitutes an admission, Whitehurst, 998 F. Supp. 2d at 248.

                                                   18
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 19 of 20 PageID #: 862




  and that discovery’s impact on the motion. The Court warned Thompson this was a

  prerequisite to any Rule 56(d) request when it denied her motion to bifurcate briefing

  on the collective certification and summary judgment motions. (Order dated Jan. 19,

  2021). Instead, Thompson listed her reasons in her opposition brief, (Mem. of Law in

  Opp’n to Defs.’ Cross-Mot. for Partial Summ. J. dated Feb. 2, 2021, Dkt. No. 60, at 3–5),

  which is insufficient to defeat or delay summary judgment, e.g., 1077 Madison St., LLC,

  954 F.3d at 464.

                                        CONCLUSION

         For the reasons stated, the Court respectfully recommends the motion for partial

  summary judgment be denied.20 Any objections to the Report and Recommendation

  above must be filed with the Clerk of the Court within 14 days of receipt of this report.

  Failure to file objections within the specified time waives the right to appeal any

  judgment or order entered by the District Court in reliance on this Report and

  Recommendation. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2); Caidor v.

  Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008) (“[F]ailure to object timely to a

  magistrate [judge’s] report operates as a waiver of any further judicial review of the

  magistrate [judge’s] decision.”).




         20 Defendants indicate they intend to make additional motions for summary
  judgment. (Mem. at 22 (noting they “reserve their right to raise that Thompson’s claim
  for willful violation of the FLSA should be dismissed as a matter of law”), 1 n.1 (“The
  GCS Defendants are similarly confident of obtaining summary judgment of Thompson’s
  discrimination claims at the end of the discovery process.”)). The Court cautions
  Defendants that, “[o]rdinarily, a movant is limited to a single, timely summary
  judgment motion[.]” Miller v. Terrillion, 436 F. Supp. 3d 598, 601 (E.D.N.Y. 2020); see
  also Williams v. King, 763 F. App’x 36, 37 (2d Cir. 2019).

                                                  19
Case 1:20-cv-00651-MKB-SJB Document 70 Filed 07/21/21 Page 20 of 20 PageID #: 863




                                           SO ORDERED.


                                           /s/ Sanket J. Bulsara July 21, 2021
                                           SANKET J. BULSARA
                                           United States Magistrate Judge

  Brooklyn, New York




                                          20
